CHRIS DANIEL                01-15-00532-CR

 §           K                 HARRIS COUNTY DISTRICT CLERK

 %I#
                                                                                FILED IN
June 8,2015                                                              1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
HONORABLE KATHERINE CABANISS                                             6/11/2015 7:51:45 AM
248™ DISTRICT COURT                                                      CHRISTOPHER A. PRINE
HARRIS COUNTY                                                                    Clerk
HOUSTON, TX

Defendant’s Name: ROMELO HERNANDEZ DIAZ

Cause No: 1453096

Court:   248th DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 6/4/15
Sentence Imposed Date: 6/4/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED



Sincerely,


S. NORRIS
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

     LOUISE STECKLER (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 4651 Houston, Texas 77210ÿ65 1
                                                                                                                                         i3i<=m}
                                                                                                                                           w,
                                                          Cause No.                                                                         IV
                                                                                                                                            i
/

                                                         THE STATE OF TEXAS                                                               w.
                  Es*frl/L£>
                                             'istrict Court / County Criminal Court at Law No.

                                                            Harris County, Texas




    TO THE HONORABLE JUDGE OF SAID COURT:
                                                             NOTICE OF APPEAL

                                                                                                           * i|l?             U£>
    On      Wir"
    NOTICE OF APPEAL of his conviction.
                                        (date), the defendant in the above numbereÿÿd styled causeÿgives


    The undersigned attorney (check appropriate box):
          1 MOVES to withdraw.
         a ADVISES the court that he will CONTINUE to repi                           the defendant on ai

                    Mi                                                               x
    Date                                                                   Attorney                   iature,

                                                                                                  )        Xrÿl.AGUIRRE
    Defendant (Printed name)                                               Attorney(PrintedWÿ|ÿ0rthLOOp W‘, Stfe 310
                                                                           State Bar Number

                                                                           Address
                                                                                                                gS*
                                                                                                                 01897715
                                                                                                                   SPN-.
                                                                           Telephone Number
    The defendant (check all that apply):
               REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
              appellate counsel to represent him.
              ASKS the Court to ORDER that a free record be provided to him.
              ASKS the court to set BAIL.
           Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
    Grantingjhe requested relief.




                                                                                           ...
    Defendant (Signature)
                                    Jr                                        fcTCmlant'sHPctpted name

    SWORN TO AND SUBSCRIBED BEFORÿME ON                                                                         26 IS
    By Deputy District Clerk of Harris County
                                                                                 /                      \*\
                                                               X (fo
                                                                         *y-4
                                                                                                          no/
                                                                      W~70,7
    httpy/hcdco-intrane(A>iminal/CnminaJ Courts/SOPi and Forms Libnuy/Criminal
                                                                    1/28/11          ...
                                                                                 Fonm/Nmicc'oÿAppeil 01281 l.doc
                                                                                         •••«.,
                                                                                                                           Page 1 of 3
                                                                                                                            e&fm
                                                                   ORDER

           On              JUN 0    42IK      the Court conducted a hearing and FINDS that defendant / appellant

                IS NOT indigent at this time.
                IS indigent for the purpose of
                            employing counsel
                            paying for a clerk’s and court reporter’s record.
                            employing counsel and/orftaymg for a clerk’s and court reporter’s record.
The Court ORDERS that              /{ \ \
       Counsel’s motion to withdraw is GRANTED /(DENIED.
       Defendant / appellant’s motion (c       indigent) is DENIED.


                •ftLÿAttomey
                 V. Bar Card Number
                                   _
           Defendant’s / appellant’s motion is GRANTED and
                                    _
                                    _                     SPN Number
                                                                                     _
                          is APPOINTED to represent defendant / appellant on appeal.



                      Assistant Public Defender Assigned by HCPD
                      Bar Card Numberÿ                 SPN Number
                                                                                    _
                      Harris County Public Defender’s Office (HCPD) is APPOINTED to represent
                      defendant/appellant on appeal.


                 -:   *

                >&VThe COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                                   / appellant.
BAIL IS:
           SET at S
           TO CONTINUE as presently set.

    v      DENIED and is SET at NO BOND. (Felony Only)

DATE SIGNED:               JUN 0 4-SSro 2di6
                                                                          _
                                                                          JUDGE PMsiDifiaTÿ /
                                                                               DISTRICT COURT// "
                                                                          COUNTY CRIMING * fioÿRT
                                                                                                                    A   \    \
                                                                                                                            £I
                                                                          HARRIS COUNTY,




http 7/Tiedco-intranet/Criminal/Crimmal Courts/SOPs and Foims Library/Criminal Forms/Notice of Appeal 01281 l.doc           Page 2 of 3
                                                                    1/28/11
H
THE STATE         OF    TEXAS
                                                   Cause No.       I *15
                                                                               IN THE                    CT COURT
                                                                                                                           m
                                                                              COUNTY CRIMINAL COURT AT LAW NO.

                                                                               HARRIS COUNTY, TEXAS

           TRIAL COURT’S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*
I, judge of the trial court, certify this criminal case:
             is not a plea-bargain case, and the defendant has the right of appeal, [or]
             is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
             not withdrawn or waived, and the defendant has the right of appeal, [or]
    ("I      is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
             right of appeal, [or]
    D        is a plea-bargain case, and the defendant has NO right of appeal, [or]
    1~~)     the defendant has waived the right of appeal.


                                                                                     JUN 0 4-2Q&2&/5
Judge         /                                                           Date Signed

I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals’s judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I
wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, 1 may lose the opportunity to file a pro se petition for discretionary review.


Defendant                                                                 Defeni
                                                                                 \            :s
                                                                                        .Counsel
                                                                                                     /


                                                                                                           JUAN J. AGUIRRE
Mailing Address:        j? T T_. TT, Tl                                   State Bar of Texas ID nq( ftWi North I nnp W* fito 310
Telephone number
                            Chris
                            p-rc:.;                                       Mailing Address:           _ Houston, TX 77008

                                                                                                     _
                                                                                                         \/n!>-o- 71? 677 0765
                                                                                                              Fax: 713.677.0754
Fax number (if any):        JUN 01* 2015                                  Telephone number:                 aguirrelaw@comcastnet
                  Tlme:__

                  By.
                             Karris Cuumy, Taxas
                                                                          Fax number (if any):       _          SBN: 24031692
                                                                                                                SPN: 01897715
                                  Deputy
* “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant’s
right to appeal in every case in which it enters a judgment of guilt or otheT appealable order. In a plea bargain case-that is. a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(aX2).
                                                                 CLERK
                                                                                                                        9/1/2011
      APPEAL CARD


M                                         Cause No.
                                          iU3mo>
                The State of Texas
                        Vs


Date Notice
Of Appeal:       JUN 9 42015
                                         O-H-P
Presentation:

Judgment:

Judge Presiding
Court Reporter
Court Reporter
Court Reporter
                 __
                 __
                  C&bflJVSS ,
                                 Vol._

                                 Vol.


                   Sp>rJ£i#f , l Wl£
                                               Pg-.

                                               Pg,




Attorney
on Trial   JtyuirrL,
Attorney
on Appeal

      Appointed                  Hired

Offense   Indecency CtMÿ
Jury Trial:            Yes                No

Punishment
Assessed  _tfoufc Wbi                    QdQ-fyfl€
Companion Cases
nf Know) 1631ÿ, 1ÿ3041
Amount of
Appeal Bond   _[)


                                 _53(ÿ1
Appellant
Confined:              Yes               No.
Date Submitted
To Appeal Section            K



Deputy Cler
                                   /